Citation Nr: 0635667	
Decision Date: 11/16/06    Archive Date: 11/28/06

DOCKET NO.  05-06 463A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Eligibility for Service Disabled Veterans' Insurance under 
38 U.S.C.A § 1922(a).


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel

INTRODUCTION 

The veteran had active service from October 1970 to June 
1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 determination of the 
Philadelphia, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office and Insurance Center (RO & IC).

In connection with his appeal, in September 2005 the veteran 
presented testimony before the undersigned at a 
videoconference hearing conducted between the Montana 
Regional Office and the Board, at VA Central Office.  A 
transcript of that hearing is contained in the claims folder.


FINDINGS OF FACT

1.  In November 1998, the veteran was granted service 
connection for post-traumatic stress disorder (PTSD) and 
assigned a 30 percent rating for that disorder.

2.  The veteran received notice of his eligibility for 
Service Disabled Veterans' Insurance (also known as "RH 
insurance") when he was service connected for PTSD in 
November 1998.  He was then informed of the time limit for 
applying for RH insurance.  

3.  The veteran's application for RH insurance was received 
in March 2004, and not within two years of the VA award of 
service connection for disability found to be compensably 
disabling.

4.  The veteran was not incompetent during the two years 
following the November 1998 grant of service connection for 
PTSD; an equitable basis for tolling of the time limit for 
applying for RH insurance has not been presented.




CONCLUSION OF LAW

The veteran's application having been submitted untimely, he 
is ineligible for Service Disabled Veterans' Insurance under 
38 U.S.C.A § 1922(a).  38 U.S.C.A. § 1922 (West 2002 & Supp. 
2006); 38 C.F.R. § 8.0 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

The VCAA was enacted prior to the veteran's appeal, and the 
question arises as to whether it applies herein.  The 
provisions of 38 U.S.C.A. § 1922 and 38 C.F.R. § 8.0 dictate 
the outcome of this case.  Where the law is dispositive and 
where there is no reasonable possibility that any assistance 
would aid in substantiating a claim on appeal, the VCAA is 
not for application. See Wensch v. Principi, 15 Vet. App. 362 
(2001); Livesay v. Principi, 15 Vet. App. 165 (2001) (en 
banc); Sabonis v. Brown, 6 Vet. App. 426 (1994). See also 
Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), (holding 
that the VCAA was inapplicable to a matter of pure statutory 
interpretation). 

Here, the veteran contends either that he was not notified of 
the filing requirements for Service Disabled Veterans' 
Insurance at the time of the grant of service-connected for 
post-traumatic stress disorder (PTSD), or that equitable 
tolling is in order due to mental impairment at that time.  
There is no statutory or regulatory requirement to notify the 
veteran of eligibility to file a claim for RH insurance with 
the notice of grant of service connection for a disability.  
38 U.S.C.A. §  1922(a) (West 2002 & Supp. 2006); 38 C.F.R. 
§ 8.0 (2006).  In addition, as addressed in the merits-based 
discussion, below, the veteran is presumed to have received, 
upon the grant of service connection for PTSD with a 
compensable rating assigned, appropriate notice of his 
eligibility for RH insurance, and the time limits for filing.  
VA Benefits Procedures Manual, M29-1, Part I, 14.13 
(procedures governing notice of RH entitlement); Ashley v. 
Derwinski, 2 Vet. App. 307 (1992) (presumption of regularity 
in government discharge of administrative duties).

Further, the facts establishing the veteran's state of mental 
health at the time of the grant of service-connected PTSD are 
established in the record, with all facts addressing the 
veteran's mental health developed for that PTSD decision in 
November 1998, with the veteran having then been afforded 
opportunity to submit evidence supportive of mental 
impairment, and with the issue of competence also settled by 
an unappealed RO decision in October 2002.  There is no 
reasonable possibility of additional development serving to 
establish incompetence of the veteran for the two years 
following the November 1998 notice of the grant of service 
connection for PTSD, so as to afford equitable tolling of the 
time period allowed for timely RH insurance application under 
38 U.S.C.A. § 1922(a).  The Board concludes that the VCAA is 
not for application in the instant claim for Service Disabled 
Veterans' Insurance under 38 U.S.C.A. § 1922(a).

II.  Eligibility for Service Disabled Veterans' Insurance

A veteran may be entitled to Service Disabled Veterans' 
Insurance (RH insurance) under 38 U.S.C.A. § 1922(a) when it 
is determined that he has a compensable service-connected 
disability and he applies in writing for such insurance 
within two years of the date service connection was granted. 
38 U.S.C.A. § 1922(a).  However, if the person filing the 
application is considered to have been mentally incompetent 
during any part of the two-year period, application for 
insurance under this provision may be filed within two years 
after a guardian is appointed or within two years after the 
removal of such disability as determined by the Secretary of 
VA, whichever is the earlier date. See 38 U.S.C.A. § 1922.

The Board observes that 38 C.F.R. § 3.353(a) defines a 
mentally incompetent person as "one who because of injury or 
disease lacks the mental capacity to contract or to manage 
his or her own affairs, including disbursement of funds 
without limitation."  The U.S. Court of Appeals for the 
Federal Circuit has cautioned that a medical diagnosis alone 
or vague assertions of mental problems were not sufficient 
for a finding of incompetence.  See McPhail v. Nicholson, 
19 Vet App. 30 (2005) (wherein the Court discussed, but did 
not decide, the issue of whether equitable tolling applies 
under 38 U.S.C.A. § 7105).

As noted, the veteran contends either that he was not 
notified of the filing requirements for RH insurance at the 
time of the grant of service connection for PTSD, or that 
equitable tolling is in order due to mental impairment at 
that time.  

Addressing the first argument, the Board notes that neither 
38 U.S.C.A. § 1922(a) nor implementing regulations at 
38 C.F.R. § 8.0, et seq., provide for tolling of the 
application deadline based on any failure of VA to notify a 
claimant of eligibility for RH insurance.  Hence, this is not 
a basis for tolling the time limit for filing an RH 
application.  In addition, equitable tolling is not called 
for based on inadequate notice where, as here, the veteran 
has not overcome the presumption that appropriate notice was 
given.  When a veteran is awarded service connection and a 
compensable disability rating, he is routinely advised by the 
Insurance Service of his eligibility to apply for RH 
insurance.  VA Benefits Procedures Manual, M29-1, Part I, 
Para. 14.13, states as follows:

14.13  NOTIFICATION TO VETERAN OF POSSIBLE 
ELIGIBILITY FOR RH INSURANCE

		a.  Upon receipt of VA Forms 21-6796, Rating 
Decision, in the Medical Determination Section, 
the designated clerk will send all eligible 
rating decisions with the award letters to the 
Centralized Transcript activity, Administrative 
Division, for the preparation and release of FL's 
29-5 and 29.5a.

		b.  FL 29-5 will be sent to the veteran with 
a VA Form 29-4364, Application for National 
Service Life Insurance (RH), and VA Pamphlet 29-
9, Service-Disabled Veterans Insurance, RH, 
Information and Premium Rates.


The Board points out that there is a "presumption of 
regularity" under which it is presumed that government 
officials have properly discharged their official duties. 
"[C]lear evidence" to the contrary is required to rebut the 
presumption of regularity. Ashley v. Derwinski, 2 Vet. App. 
307 (1992).  Hence, based on these administrative 
instructions, it is presumed that the veteran was 
appropriately afforded FL's [form letters] 29-5 and 29.5a, as 
well as VA Form 29-4364, which would have notified him of his 
eligibility for RH insurance and the time limit for filing, 
and provided him the form to be completed, together with 
instructions, for purchase of RH insurance.  The veteran has 
submitted no evidence, beyond his bare contention of not 
having received notice, to overcome the presumption that this 
notice was appropriately provided.  "[C]lear evidence" to 
the contrary not having been presented, the presumption that 
he was provided notice of eligibility for insurance under 
38 U.S.C.A. § 1922(a) is not overcome.  Harvey v. Gober, 14 
Vet. App. 137 (2000).  Hence, the Board must conclude that 
the veteran was timely and appropriately notified of the 
availability of RH insurance and the time limit for filing an 
application, and was provided the appropriate application 
form to complete, with instructions.  

Addressing the veteran's second argument, that he had a 
mental impairment for which equitable tolling should be 
applied, the Board notes that the evidentiary record is 
clear.  By a November 1998 decision the RO granted the 
veteran service connection for PTSD and assigned a 30 percent 
evaluation.  The veteran then submitted a notice of 
disagreement with that decision, appealed the decision to the 
Board, and testified at an RO hearing in February 1999.  He 
underwent VA examinations to address his PTSD and any other 
psychiatric impairment in October 1998, April 1999, December 
2001, and October 2002, and in none of these examinations was 
he found incompetent to handle his own affairs or incapable 
of functioning in society.

VA treatment records were also obtained, and by an October 
2002 rating action the RO, while granting a 100 percent 
rating for PTSD effective from December 6, 2001, found the 
veteran competent to handle his own affairs, including based 
upon the October 2002 VA psychiatric examination.  In that 
examination report, the examiner expressly found both that he 
was competent to handle his own affairs and that he was 
capable of functioning in society.  The veteran and his 
representative did not contest VA's competency determination, 
and did not prior thereto contend that the veteran was 
incompetent to handle his own affairs.  Neither the veteran 
nor his representative contends that a guardian was at any 
time appointed for the veteran, and the evidentiary record 
does not inform of any such appointment.  

Only in March 2004 did the veteran apply for RH insurance, 
and it is only in the context of this application that he now 
raises a contention that he was mentally impaired previously, 
at or about the time of the grant of service connection for 
PTSD or thereafter, so as to warrant equitable tolling of the 
time limit for applying for insurance.  In summary, based on 
prior development of the veteran's prior claim, the Board 
finds the evidentiary record settled.  No evidence is present 
(other than the veteran's current contentions) to support a 
conclusion other than that the veteran was competent between 
the November 1998 grant of service connection for PTSD, and 
the expiration, two years later, of the period for timely 
filing an application for RH insurance, and no guardianship 
was established.  Thus, a factually-supported basis for 
equitable tolling has not been presented.  

Accordingly, in the absence of reasonable doubt as to the 
underlying evidence of this case, equitable tolling of the 
statutory 2-year period for application for RH insurance 
cannot be supported.  Absent a timely application, 
eligibility for Service Disabled Veterans' Insurance must be 
denied.  38 U.S.C.A. §  1922(a).  


ORDER

Eligibility for Service Disabled Veterans' Insurance (RH) 
under 38 U.S.C.A § 1922(a) is denied.  



________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


